Citation Nr: 1402734	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-40 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1974 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the Veteran and his sister presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  

The Board notes that in November 2013 the Veteran's representative requested an additional Board hearing.  The Veteran's representative did not explain why he was requesting another hearing on behalf of the Veteran.  In any event, VA regulation explicitly provides that "only one hearing before the Board will be conducted."  38 C.F.R. § 20.1507(b)(1) (2013).  Moreover, VA regulation states that a hearing will not normally be scheduled for the purpose of receiving argument by a representative.  Such argument should be submitted in written form.  See 38 C.F.R. § 20.700(b) (2013).  Therefore, the Board finds that the additional hearing request is denied, as the Veteran has already been provided a hearing for the issue on appeal. 

The Board remanded the appeal in April 2010 and January 2013 for further development.  The case has since been returned to the Board for appellate review.   

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

First, the Veteran was afforded a VA psychological examination in March 2011, as well as an additional addendum opinion in June 2013, at which time the VA examiner addressed the etiology of the Veteran's various acquired psychiatric disorders.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a current diagnosis of PTSD.  The examiner also concluded and explained why the Veteran's current depressive disorder and psychotic disorder did not begin during service and were not related to any incident from his military service.  

However, with regard to the Veteran's current anxiety disorder, the VA examiner initially determined in March 2011that the Veteran's current anxiety disorder was related to a December 24, 1977 alleged assault incident from the Veteran's military service.  Subsequently, in a June 2013 addendum opinion, the VA examiner changed his opinion on the anxiety disorder, concluding that a relationship to any in-service incident would be "speculative."  The examiner explained there was no verification (from the National Archives and Records Administration (NARA) or any other appropriate facility), that the underlying assault event ever occurred during service.  Upon further review of the record, however, the Board finds that service personnel records from the USS Duluth actually confirm elements of the alleged assault, as they confirm that the Veteran was convicted on January 4, 1978, due to a recent assault, breach of the peace, and drunk and disorderly conduct and was subsequently incarcerated in the brig for 30 days.  The Board believes that this incident may be the same as the alleged December 1977 incident, as they are only one to two weeks apart. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying VA medical opinion is necessary, with the VA examiner instructed to assume that the December 1977 assault incident occurred as alleged by the Veteran.    

Second, the Board notes that the claims file, including Virtual VA, does not contain any VA treatment records dated since November 2009 in the Arizona VA Health Care System.  However, a February 2013 letter from a VA social worker discussed additional VA mental health treatment for the past three and a half years.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).   Therefore, on remand, the RO/AMC should attempt to secure any outstanding VA treatment records dated since November 2009 pertaining to the Veteran's psychiatric treatment.      


Accordingly, the case is REMANDED for the following action:


1. The RO/AMC should request VA medical records in the Arizona VA Health Care System dated from November 2009 to the present.  The request should include VA medical treatment records for his psychiatric conditions at the VA Medical Center (VAMC) in Phoenix, Arizona, as well the HUD VASH supportive housing program.  See February 2013 VA social worker letter.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing the above VA treatment records, and any other additional evidence, the RO/AMC should refer the Veteran's claims folder and Virtual VA folder to the March 2011/June 2013 VA psychological examiner, or if she is unavailable, to another suitably qualified VA psychological examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's current anxiety disorder.  Only if deemed necessary by the new VA examiner is an actual examination necessary.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After further evaluation of the evidence, the Board is instructing the VA examiner to assume that the reported in-service assault occurred on December 24, 1977.  The service personnel records from the USS Duluth confirm elements of the alleged assault as described by the Veteran, as they show that he was convicted on January 4, 1978, and incarcerated for 30 days due to a recent assault, breach of the peace, and drunk and disorderly conduct.  It appears that this incident is the same as the alleged December 1977 incident.  They are close in time (one to two weeks apart), and service personnel records indicate the Veteran was punished with 30 days incarceration in the brig in January 1978, as he has consistently alleged.  In April 2013, the Veteran also submitted an additional lay buddy statement from the Veteran's naval supervisor who confirmed the occurrence of the December 1977 assault incident in question.  

Specifically, service personnel records reflect behavioral problems after December 1977.  Treatment records also show that the Veteran was noted to have "chronic alcohol use" in January 1978, and he began Antabuse therapy in February 1978 to address his alcohol problem. The Veteran was punished on January 4, 1978, for assault, breach of the peace, and drunk and disorderly conduct, which is only 1-2 weeks after the date of the alleged assault in question.  That is, he received non-judicial punishment for violation of the Uniform Code of Military Justice, Article 116, Breach of Peace, and Article 128, Assault, in January 1978.  He was sentenced to 30 days of correctional custody as a result, as he has consistently alleged.  Similarly, he received punishment in March 1978 for "wrongfully using provoking words" and assault, and in April 1978, he was punished for unauthorized absence and disobeying a lawful order.  At the time of his April 1978 separation from active duty, the Veteran was not recommended for re-enlistment "due to unmilitary like behavior."
        
In light of the above, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current anxiety disorder began during service or is related to an incident of service.  The examiner should also reassess whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied, and if so, whether it is at least as likely as not any current PTSD disorder is attributable to the occurrence of the in-service physical assault.  (No further discussion is required for the depressive disorder and psychotic disorder diagnoses, as the etiology of these disorders was adequately discussed).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the acquired psychiatric disorder/PTSD issue on appeal should be readjudicated by the RO/AMC, on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


